Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-21 are pending.
	Claims 22-59 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potenziano et al. (US 20170232166; PUBLISHED August 17, 2017).
Regarding claims 1, 9, 10, 13 and 14, Potenziano et al. disclose methods of reducing the risk of right ventricular failure by administering inhaled nitric oxide (iNO) to a patient in need thereof for at least 12 hours a day for at least 20 days (claim 8), where 20 days is at least 2 weeks and which reads on maintaining or improving right ventricular function.
Regarding claims 15 and 16, Potenziano et al. disclose administering iNO at a concentration of 5-80 ppm or at a dose of 25-250 µg/kg IBW/hr (claim 9), which is sufficiently specific to the claimed ranges of about 10-300 or about 30-75 µg/kg IBW/hr. See MPEP 2131.03.
Regarding claim 17, the claimed parameters are inherently maintained or improved in the prior art method because the same active agent nitric oxide is administered in the same route by inhalation for the same time to patients in need of maintaining or improving right ventricular function. Once a prima facie case of anticipation has been established, the burden shifts to the Applicants to prove that the prior art method does not necessarily or inherently possess the characteristics of the claimed method. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Regarding claims 18-21, since the same active nitric oxide is administered in the same manner for the same time frame then the same average increase in TAPSE is inherently present in the method of Potenziano et al. Once a prima facie case of anticipation has been established, the burden shifts to the Applicants to prove that the prior art method does not necessarily or inherently possess the characteristics of the claimed method. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potenziano et al. (US 20170232166), as applied to claims 1, 9, 10 and 13-21 above, and Prins et al. (Cardio Clin. 2016;34(3):363-374). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    223
    1343
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under §102 above are also invalid under §103.
	Regarding claims 2-4, Potenziano et al. teach that the patients have pulmonary hypertension ([0008, 0166, 0191]; claim 1) including WHO Group 1 [0076] and WHO Group 2 [0072-0074].
	Regarding claims 11 and 12, Potenziano et al. teach iNO administration for several days to many months or longer such as a year or indefinitely [0020] thus overlapping the claimed ranges. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claims 3-5, Prins et al. teach that the WHO has grouped pulmonary hypertension into 5 categories based on the underlying mechanism (page 363, Definition and Classification; Box 1).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Potenziano et al. is that Potenziano et al. do not expressly teach patients with pulmonary hypertensions including WHO Groups 1-5, on a lung transplant list, has received a lung transplant, has a ventilation-perfusion (V/Q) mismatch for at least 4 weeks or at least 3 months. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pulmonary hypertension medical artisan, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pulmonary hypertension treatments, pharmaceutical evaluation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Potenziano et al. on patients with pulmonary hypertensions including WHO Groups 1-5, as suggested by Prins et al., on a lung transplant list, has received a lung transplant, has a ventilation-perfusion (V/Q) mismatch for at least 4 weeks or at least 3 months and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted above, Potenziano et al. teaches that the patients have pulmonary hypertension, which includes all 5 Groups of pulmonary hypertension taught by Prins et al. Accordingly, the ordinary artisan would have a reasonable expectation of success in performing the method of Potenziano et al. on any WHO Group I-5 patient, as suggested by both Potenziano et al. and Prins et al., associated with left heart disease, lunge disease, chronic hypoxemia, unclear multifactorial mechanisms, IFP or COPD in the absence of evidence to the contrary. Regarding the administration for at least 4 weeks or at least 3 months, the inhaled NO of Potenziano et al. can be administered for 35 days, which is at least 4 weeks, or 3 months or a year or 2 years [0020]. Thus, the ordinary artisan would have a reasonable expectation of success in administering the iNO for at least 4 weeks or at least 3 months or whatever time period is required to achieve the desired outcome. Regarding the limitations of the patient being on a lung transplant list, having received a lung transplant and has a ventilation-perfusion (V/Q) mismatch, the Examiner has this position. Any patient that has pulmonary hypertension and is in need of iNO treatment to maintain or improve right ventricular function is rendered obvious by the teachings. So it does not matter if the patient is on a lung transplant list, has received a lung transplant, has a ventilation-perfusion (V/Q) mismatch or is missing an eye, has cancer, suffers from senility or any other comorbidity. The pulmonary hypertension medical artisan would treat all those patients in the same manner in view of the combined references with a reasonable expectation of success.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9, 10, 12-16, 18-23, 25 and 26 of copending Application No. 16961887. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches treating pulmonary hypertension with iNO in the range of about 5-300 mcg/kg IBW/hr (claims 1, 2 and 16) or about 30-75 mcg/kg IBW/hr (claim 18) for WHO Group I and WHO Group III patients (claims 12-15), for at least 1 hour or at least 6 hours a day (claims 20 and 22), administered for at least 4 weeks (claim 23) resulting in a decrease in systolic pulmonary arterial pressure (claims 25 and 26). 
The copending does not expressly teach maintaining or improving right ventricular function. However, such is implicit in performing the method of the copending application. 
The copending does not expressly teach wherein the patient is on a lung transplant list, has received a lung transplant, has a ventilation-perfusion (V/Q) mismatch. However, any patient that has pulmonary hypertension is obvious to the medical artisan in this art including those on a lung transplant list, has received a lung transplant, has a ventilation-perfusion (V/Q) mismatch.
The copending does not expressly teach the parameters of instant claims 17-21. However, the same patient population is being treated for the same condition with the same iNO for the same duration and concentration of iNO then such parameters are implicit in the method of the copending application.
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-20 of copending Application No. 16961886. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches treating pulmonary hypertension with iNO in the range of at least about 30 mcg/kg IBW/hr for at least 4 weeks (claims 1, 2 and 4) or about 75 mcg/kg IBW/hr (claim 16) and for at least 6 hours a day or at least 12 hours a day (claims 4, 8 and 9) for at least 3 months (claim 14). The pulmonary hypertension includes WHO Groups 1-5 (claims 10-12) and patients with ventilator-perfusion (V/Q) mismatch (claim 13). 
The copending does not expressly teach maintaining or improving right ventricular function. However, such is implicit in performing the method of the copending application. 
The copending does not expressly teach wherein the patient is on a lung transplant list or has received a lung transplant, However, any patient that has pulmonary hypertension is obvious to the medical artisan in this art including those on a lung transplant list or has received a lung transplant.
The copending does not expressly teach the parameters of instant claims 17-21. However, the same patient population is being treated for the same condition with the same iNO for the same duration and concentration of iNO then such parameters are implicit in the method of the copending application.
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3. Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-19, 21, 22, 24 and 25 of copending Application No. 16643198. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches treating pulmonary hypertension with iNO in the administered at a dose of about 5 to about 70 mcg/kg IBW/hr for at least 2 weeks (claims 4, 16-17, 21, 22, 25) for at least 2 hours a day (claim 8), for at least 6 hours a day (claim 9), for at least 12 hours a day (claim 10) and for at least 4 weeks (claim 14) or at least 3 months (claim 15) and wherein the patient has WHO Group 3 pulmonary hypertension (claims 11-13). 
The copending does not expressly teach maintaining or improving right ventricular function. However, such is implicit in performing the method of the copending application. 
The copending does not expressly teach wherein the patient is on a lung transplant list, has received a lung transplant, has a ventilation-perfusion (V/Q) mismatch or has WHO Group I or 2 or 4 or 5 pulmonary hypertensions, especially when disclosure of WHO Group 3 would render obvious the other classified WHO Groups for pulmonary hypertension to the ordinary artisan in this art. However, any patient that has pulmonary hypertension is obvious to the medical artisan in this art including those on a lung transplant list, has received a lung transplant, has a ventilation-perfusion (V/Q) mismatch or is graded as WHO Group 1, 2, 4 or 5 pulmonary hypertensions.
The copending does not expressly teach the parameters of instant claims 17-21. However, the same patient population is being treated for the same condition with the same iNO for the same duration and concentration of iNO then such parameters are implicit in the method of the copending application.
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ardehali et al. (Transplantation 2001;72(4):638-641) discloses that pulmonary hypertension due to chronic congestive heart failure is a major cause of right ventricular (RV) dysfunction after heart transplantation and is treated with iNO (Abstract) where iNO was administered at 20 ppm for as long as 4 days (page 641, left column paragraph 3) resulting in decreased incidence of RV dysfunction (page 641, left column last paragraph). Bhorade et al. (AM J RESPIR CRIT CARE MED 1999;159:571–579) disclose inhalation of nitric oxide improves hemodynamics in patients with right ventricular dysfunction (Abstract) where the mean duration of iNO administration was 87 ± 93 hours (page 573, right column). In order to avoid multiplicative rejections, these references are noted but not applied. See MPEP 904.03. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613